Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 12, 14-17, and 19-24 are pending as of the reply and amendments filed on 6/25/21. Claims 1-11, 13, 18, and 25 have been canceled. Claims 20-24 are currently withdrawn from examination due to the restriction requirement.
The 103 rejections over Vankayalapati in view of Trieu; and over Vankayalapati in view of Dodd are withdrawn in view of the amendments. 
Claims 12 and 14-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/4/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In consideration of the rejoinder of previously withdrawn process claims 20-24, new rejections under 35 USC 112(a) are made, discussed below. As this rejection was necessitated by amendments to previously examined product claims 12, 14-17, and 19 to overcome the prior art rejections of record, which resulted in the rejoinder of the previously withdrawn process claims, the new rejections are necessitated by claim amendments and this action is made final. 
Claims 12, 14-17, and 19-24 were examined. Claims 12, 14-17, and 19 are allowed. Claims 20-24 are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ameliorating cancer or tumor , does not reasonably provide enablement for preventing or treating cancer or tumor metastasis, wherein “treatment” has been defined by Applicants to encompass preventing the disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Mandal, “How to Prevent Cancer”, News Medical Life Sciences, http://www.news-medical.net/health/How-to-Prevent-Cancer.aspx, pp. 1-4, publ. 2013; Kaiser, Science, vol. 337, pp. 282-284, publ. 2012; and Williams, “New Understanding of Metastasis Could Lead to Better Treatments”, The Scientist, pp. 1-10, publ. 2021, are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to preventing, treating, or ameliorating cancer or tumor metastasis in a mammal comprising administering the tegavivint composition of claim 12. The term “treatment” has been defined by Applicants to include preventing the disease from occurring or recurring (see specification, p. 11, line 16-p. 12, line 4). The scope of the claims is quite broad, being drawn to not only treating or ameliorating cancer or tumor metastasis but also to preventing cancer and tumor metastasis. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Tegavivint is a known Wnt/beta-catenin inhibitor that has shown some degrees of efficacy or activity against a variety of solid tumors, osteosarcoma, acute myeloid leukemia, and multiple myeloma.  However, there is no evidence in the art that tegavivint prevents cancer from occurring, or prevents tumor metastasis. In fact, the art teaches that means of truly preventing cancers or tumor metastases from occurring don’t currently exist. Mandal teaches cancer risk is related to genes and exposure to environmental toxins (p. 1, 1st para). Mandal teaches a healthy lifestyle can lower the risk of developing certain cancers, such as eating a healthy diet, maintaining a healthy body weight, not smoking, consuming less alcohol, and reducing sun exposure, however, no single food or agent can prevent cancer from developing rd para-p. 2, last para). 
Kaiser teaches inherited mutations represent a small amount of cancer cases, as a recent study showed about one third of people who tested negative for inherited mutations will still develop cancer, as a consequence of a combination of environmental factors and “bad luck” (p. 282, 1st para). The risk of developing cancer from inherited DNA is small and trivial compared to risks arising from random mutations and lifestyle factors such as obesity and smoking (p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches the only way currently to reduce cancer is by screening and practicing a healthy lifestyle (p. 282, 2nd para). 
Williams teaches many unanswered questions remain about metastasis, the process by which cancer cells leave the primary cancer site and colonize other tissues (p. 2, top para). Williams further teaches metastasis was once viewed as an advanced stage of cancer, however, it is now known that dissemination of cancer cells to distant tissue sites can occur very early in cancer development, and therefore unlikely to be avoided by early screening and treatment (p. 2, 1st para). Latent cancer cells can travel to distinct sites from a primary tumor even while a patient is asymptomatic, later seeding metastases  (p. 3, 2nd para). It is now recognized catching and treating a primary tumor in early stages won’t necessarily prevent metastases (p. 3, last para). 

 (5) The relative skill of those in the art:
The relative skill of one in the art is high, such as an oncologist or a person having advanced training and study in cancer biology. However, it is well-known in the art that effective means of preventing cancer or metastases don’t yet exist. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
Tegavivint is a known Wnt/beta-catenin inhibitor that has shown some efficacy or activity against a variety of solid tumors, osteosarcoma, acute myeloid leukemia, and multiple myeloma, but there is no evidence that tegavivint can prevent cancers from occurring, or prevent metastases. The disclosure of this application doesn’t provide any direction or guidance for preventing any cancer or metastases. 
  
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that the claims be amended to ameliorating cancer or tumor metastasis. 


Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating, relieving, or ameliorating a fibrotic disease, does not reasonably provide enablement for treatment or .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164. Pulmonary Fibrosis News, “Pulmonary Fibrosis Prevention”, https://pulmonaryfibrosisnews.com/pulmonary-fibrosis-prevention/, pp. 1-5, publ. 2013; Fett, Clinics in Derm., vol. 31, pp. 432-437, publ. 2013; and Rosenbloom et. al., “Human Fibrotic Diseases: Current Challenges in Fibrotic Research”, Fibrosis: Methods & Protocols, Chapter 1, pp. 1-23, publ. 2017, are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating and/or preventing a fibrotic disease in a mammal comprising administering the tegavivint composition of claim 12. Furthermore, “treatment” has been defined by Applicants to include preventing the disease from occurring, as well as inhibiting the disorder, stopping or terminating the disorder or at least its associated symptoms, or relieving, alleviating, or ameliorating the disorder (see specification, p. 11, line 16-p. 12, line 4). The scope of the claims is extensive, since the claims encompass not only treating a fibrotic disease in a mammal but also to preventing one, and treatment is defined broadly. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Tegavivint is a known Wnt/beta-catenin inhibitor, and Wnt/beta-catenin inhibitors are taught in the art to have utility for relieving the symptoms of, or ameliorating or alleviating fibrosis. However, tegavivint is not known in the art for preventing any fibrotic disorders; rather, the art teaches that means of preventing these disorders don’t currently exist, as the etiology of most of these disorders remains elusive or incompletely understood. 
Pulmonary Fibrosis News teaches pulmonary fibrosis as a respiratory diseases causing st para). The cause of pulmonary fibrosis is not well understood, but evidence suggests exposure to pollutants, radiation, specific medications, or connective tissue disease may be involved (p. 1, 2nd para). There is currently no way to prevent development of pulmonary fibrosis especially since the cause of the disease is unknown (p. 1, 3rd para). 
Fett teaches localized scleroderma, currently known as morphea, and systemic sclerosis as diseases involving activation of both inflammatory and fibrotic pathways (Abstract; p. 432, 1st para). Fett teaches the etiologies of morphea and systemic sclerosis to not be well understood, although it is thought that patients who develop these diseases have an underlying genetic predisposition in addition to exposure to an environmental factor that promotes disease onset (p. 433, left col., 2nd para). 
Rosenbloom teaches fibrotic diseases as a significant health problem worldwide, and virtually every organ in the human body can be affected by pathologic fibrosis (p. 1, Abstract, and pp. 1-2 bridging para). Rosenbloom teaches the causative mechanisms of fibrotic diseases to be quite diverse (p. 2, middle para). Examples of human fibrotic diseases include systemic sclerosis, multifocal fibrosclerosis, nephrogenic systemic fibrosis, cardiac fibrosis, kidney fibrosis, various types of pulmonary fibrosis, and liver and portal vein fibrosis, among others (pp. 3-4, Table 1). Rosenbloom teaches while TGF-beta is considered the primary fibrotic mediator, numerous other cytokines and signaling molecules also contribute to fibrotic pathways (p. 14, 3rd para). 

 (5) The relative skill of those in the art:
The relative skill of one in the art is considered high, such as an MD specializing in treatment of fibrotic disease. Nonetheless, the art teaches the etiologies of many fibrotic diseases remain poorly understood or elusive, therefore means of preventing these diseases don’t exist. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
As discussed previously, tegavivint is known in the art as a Wnt/beta-catenin inhibitor, and the art further provides supportive evidence for the use of Wnt/beta-catenin inhibition for relieving, ameliorating, or ameliorating fibrosis. However, there is no such teaching in the art that tegavivint, or any other Wnt/beta-catenin inhibitor can be or has been used to prevent a fibrotic disease. Furthermore, there is no evidence, guidance, or direction in the disclosure of the instant application for preventing a fibrotic disease. 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
It is suggested that reference to prevention be deleted from the claims, and from the . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Claims 12, 14-17, and 19 are allowed. Claims 20-24 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627